
	
		II
		Calendar No. 596
		111th CONGRESS
		2d Session
		S. 1689
		[Report No. 111–310]
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Mr. Bingaman (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate certain land as components of the National
		  Wilderness Preservation System and the National Landscape Conservation System
		  in the State of New Mexico, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Organ Mountains-Desert Peaks
			 Wilderness Act.
		2.DefinitionsIn this Act:
			(1)Conservation
			 areaThe term Conservation Area means each of the
			 Organ Mountains National Conservation Area and the Desert Peaks National
			 Conservation Area established by section 4(a).
			(2)Management
			 planThe term management plan means the management
			 plan for the Conservation Areas developed under section 4(d).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of New Mexico.
			3.Designation of
			 wilderness areas
			(a)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following areas in the State are designated as wilderness and as
			 components of the National Wilderness Preservation System:
				(1)Aden lava flow
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 27,650 acres as
			 generally depicted on the map entitled Potrillo Mountains
			 Complex and dated September 16, 2009, which shall be known as the
			 Aden Lava Flow Wilderness.
				(2)Broad canyon
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 13,900 acres as
			 generally depicted on the map entitled Desert Peaks National
			 Conservation Area and dated September 16, 2009, which shall be known as
			 the Broad Canyon Wilderness.
				(3)Cinder cone
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 16,950 acres as
			 generally depicted on the map entitled Potrillo Mountains
			 Complex and dated September 16, 2009, which shall be known as the
			 Cinder Cone Wilderness.
				(4)Organ mountains
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 19,400 acres as
			 generally depicted on the map entitled Organ Mountains National
			 Conservation Area and dated September 16, 2009, which shall be known as
			 the Organ Mountains Wilderness.
				(5)Potrillo
			 mountains wildernessCertain land administered by the Bureau of
			 Land Management in Doña Ana and Luna counties comprising approximately 143,450
			 acres as generally depicted on the map entitled Potrillo Mountains
			 Complex and dated September 16, 2009, which shall be known as the
			 Potrillo Mountains Wilderness.
				(6)Robledo
			 mountains wildernessCertain land administered by the Bureau of
			 Land Management in Doña Ana County comprising approximately 17,000 acres as
			 generally depicted on the map entitled Desert Peaks National
			 Conservation Area and dated September 16, 2009, which shall be known as
			 the Robledo Mountains Wilderness.
				(7)Sierra de las
			 uvas wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 11,100 acres as
			 generally depicted on the map entitled Desert Peaks National
			 Conservation Area and dated September 16, 2009, which shall be known as
			 the Sierra de las Uvas Wilderness.
				(8)Whitethorn
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana and Luna counties comprising approximately 9,600 acres
			 as generally depicted on the map entitled Potrillo Mountains
			 Complex and dated September 16, 2009, which shall be known as the
			 Whitethorn Wilderness.
				(b)ManagementSubject
			 to valid existing rights, the wilderness areas designated by subsection (a)
			 shall be administered by the Secretary in accordance with this Act and the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in the
			 Wilderness Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act.
			(c)Incorporation of
			 acquired land and interests in landAny land or interest in land
			 that is within the boundary of a wilderness area designated by subsection (a)
			 that is acquired by the United States shall—
				(1)become part of the
			 wilderness area within the boundaries of which the land is located; and
				(2)be managed in
			 accordance with—
					(A)the Wilderness Act
			 (16 U.S.C. 1131 et seq.);
					(B)this Act;
			 and
					(C)any other
			 applicable laws.
					(d)GrazingGrazing
			 of livestock in the wilderness areas designated by subsection (a), where
			 established before the date of enactment of this Act, shall be administered in
			 accordance with—
				(1)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4)); and
				(2)the guidelines set
			 forth in appendix A of the Report of the Committee on Interior and Insular
			 Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).
				(e)Military
			 overflightsNothing in this section restricts or
			 precludes—
				(1)low-level
			 overflights of military aircraft over the wilderness areas designated by
			 subsection (a), including military overflights that can be seen or heard within
			 the wilderness areas;
				(2)flight testing and
			 evaluation; or
				(3)the designation or
			 creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the wilderness areas.
				(f)Buffer
			 zones
				(1)In
			 generalNothing in this section creates a protective perimeter or
			 buffer zone around any wilderness area designated by subsection (a).
				(2)Activities
			 outside wilderness areasThe fact that an activity or use on land
			 outside any wilderness area designated by subsection (a) can be seen or heard
			 within the wilderness area shall not preclude the activity or use outside the
			 boundary of the wilderness area.
				(g)Potential
			 wilderness area
				(1)Robledo
			 mountains potential wilderness area
					(A)In
			 generalCertain land administered by the Bureau of Land
			 Management, comprising approximately 100 acres as generally depicted as
			 Potential Wilderness on the map entitled Desert Peaks
			 National Conservation Area and dated September 16, 2009, is designated
			 as a potential wilderness area.
					(B)Designation as
			 wilderness
						(i)In
			 generalOn the date on which the Secretary publishes in the
			 Federal Register the notice described in clause (ii), the potential wilderness
			 area designated under subparagraph (A) shall be—
							(I)designated as
			 wilderness and as a component of the National Wilderness Preservation System;
			 and
							(II)incorporated into
			 the Robledo Mountains Wilderness designated by subsection (a)(6).
							(ii)NoticeThe
			 notice referred to in clause (i) is notice that—
							(I)the communications
			 site within the potential wilderness area designated under subparagraph (A) is
			 no longer used;
							(II)the associated
			 right-of-way is relinquished or not renewed; and
							(III)the conditions
			 in the potential wilderness area designated by subparagraph (A) are compatible
			 with the Wilderness Act (16 U.S.C. 1131 et seq.).
							(h)Release of
			 wilderness study areasCongress finds that, for purposes of
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)), the public land in Doña Ana County administered by the Bureau of Land
			 Management not designated as wilderness by subsection (a)—
				(1)has been
			 adequately studied for wilderness designation;
				(2)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
				(3)shall be managed
			 in accordance with—
					(A)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
					(B)this Act;
			 and
					(C)any other
			 applicable laws.
					4.Establishment of
			 national conservation areas
			(a)EstablishmentThe
			 following areas in the State are established as National Conservation
			 Areas:
				(1)Organ mountains
			 national conservation areaCertain land administered by the
			 Bureau of Land Management in Doña Ana County comprising approximately 86,650
			 acres as generally depicted on the map entitled Organ Mountains National
			 Conservation Area and dated September 16, 2009, which shall be known as
			 the Organ Mountains National Conservation Area.
				(2)Desert peaks
			 national conservation areaCertain land administered by the
			 Bureau of Land Management in Doña Ana County comprising approximately 75,600
			 acres, as generally depicted on the map entitled Desert Peaks National
			 Conservation Area and dated September 16, 2009, which shall be known as
			 the Desert Peaks National Conservation Area.
				(b)PurposesThe
			 purposes of the Conservation Areas are to conserve, protect, and enhance for
			 the benefit and enjoyment of present and future generations the cultural,
			 archaeological, natural, geological, historical, ecological, wildlife,
			 educational, recreational, and scenic resources of the Conservation
			 Areas.
			(c)Management
				(1)In
			 generalThe Secretary shall manage the Conservation Areas—
					(A)in a manner that
			 conserves, protects, and enhances the resources of the Conservation Areas;
			 and
					(B)in accordance
			 with—
						(i)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
						(ii)this Act;
			 and
						(iii)any other
			 applicable laws.
						(2)Uses
					(A)In
			 generalThe Secretary shall allow only such uses of the
			 Conservation Areas that the Secretary determines would further the purposes
			 described in subsection (b).
					(B)Use of motorized
			 vehicles
						(i)In
			 generalExcept as needed for administrative purposes or to
			 respond to an emergency, the use of motorized vehicles in the Conservation
			 Areas shall be permitted only on roads designated for use by motorized vehicles
			 in the management plan.
						(ii)New
			 roadsNo additional road shall be built within the Conservation
			 Areas after the date of enactment of this Act unless the road is necessary for
			 public safety or natural resource protection.
						(C)GrazingThe
			 Secretary shall permit grazing within the Conservation Areas, where established
			 before the date of enactment of this Act—
						(i)subject to all
			 applicable laws (including regulations) and Executive orders; and
						(ii)consistent with
			 the purposes described in subsection (b).
						(D)Utility
			 right-of-way upgradesNothing in this section precludes the
			 Secretary from renewing or authorizing the upgrading (including widening) of an
			 existing utility right-of-way through the Organ Mountains National Conservation
			 Area—
						(i)in accordance
			 with—
							(I)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
							(II)any other
			 applicable law; and
							(ii)subject to such
			 terms and conditions as the Secretary determines to be appropriate.
						(d)Management
			 plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a management plan for each of the
			 Conservation Areas.
				(2)ConsultationThe
			 management plans shall be developed in consultation with—
					(A)State, tribal, and
			 local governments; and
					(B)the public.
					(3)ConsiderationsIn
			 preparing and implementing the management plans, the Secretary shall consider
			 the recommendations of Indian tribes and pueblos on methods for—
					(A)ensuring access
			 to, and protection for, traditional cultural and religious sites in the
			 Conservation Areas; and
					(B)enhancing the
			 privacy and continuity of traditional cultural and religious activities in the
			 Conservation Areas.
					(e)Incorporation of
			 acquired land and interests in landAny land or interest in land
			 that is within the boundary of a Conservation Area designated by subsection (a)
			 that is acquired by the United States shall—
				(1)become part of the
			 Conservation Area within the boundaries of which the land is located;
			 and
				(2)be managed in
			 accordance with—
					(A)this Act;
			 and
					(B)any other
			 applicable laws.
					(f)Transfer of
			 administrative jurisdictionOn the date of enactment of this Act,
			 administrative jurisdiction over the approximately 2,050 acres of land
			 generally depicted as Transfer from DOD to BLM on the map
			 entitled Organ Mountains National Conservation Area and dated
			 September 16, 2009, shall—
				(1)be transferred
			 from the Secretary of Defense to the Secretary;
				(2)become part of the
			 Organ Mountains National Conservation Area; and
				(3)be managed in
			 accordance with—
					(A)this Act;
			 and
					(B)any other
			 applicable laws.
					5.General
			 provisions
			(a)Maps and legal
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file maps and legal descriptions of the
			 Conservation Areas and the wilderness areas designated by section 3(a)
			 with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force of
			 lawThe maps and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct errors in the maps and legal descriptions.
				(3)Public
			 availabilityThe maps and legal descriptions filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
				(b)National
			 landscape conservation systemThe Conservation Areas and the
			 wilderness areas designated by section 3(a) shall be administered as components
			 of the National Landscape Conservation System.
			(c)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State with respect to fish and wildlife located on public land in the State,
			 except that the Secretary, after consultation with the New Mexico Department of
			 Game and Fish, may designate zones where, and establish periods during which,
			 hunting, or fishing shall not be allowed for reasons of public safety,
			 administration, the protection for nongame species and their habitats, or
			 public use and enjoyment.
			(d)Withdrawals
				(1)In
			 generalSubject to valid existing rights, the Federal land within
			 the Conservation Areas, the wilderness areas designated by section 3(a), and
			 the approximately 6,300 acres of land generally depicted as Parcel
			 B on the map entitled Organ Mountains National Conservation
			 Area and dated September 16, 2009, including any land or interest in
			 land that is acquired by the United States after the date of enactment of this
			 Act within such areas, is withdrawn from—
					(A)entry,
			 appropriation, or disposal under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(2)Limited
			 withdrawalThe approximately 1,300 acres of land generally
			 depicted as Parcel A on the map entitled Organ Mountains
			 National Conservation Area and dated September 16, 2009, is withdrawn
			 in accordance with paragraph (1), except from disposal under the Act of June
			 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act (43 U.S.C. 869 et seq.)).
				6.Prehistoric
			 Trackways National Monument Boundary adjustmentSection 2103(b) of the Omnibus Public Land
			 Management Act of 2009 (16 U.S.C. 431 note; Public Law 111–11; 123 Stat. 1097)
			 is amended by striking December 17, 2008 and inserting
			 July 30, 2009.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Organ Mountains–Desert Peaks
			 Wilderness Act.
		2.DefinitionsIn this Act:
			(1)Conservation
			 areaThe term Conservation Area means each of the
			 Organ Mountains National Conservation Area and the Desert Peaks National
			 Conservation Area established by section 4(a).
			(2)Management
			 planThe term management plan means the management
			 plan for the Conservation Areas developed under section 4(d).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of New Mexico.
			3.Designation of
			 wilderness areas
			(a)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following areas in the State are designated as wilderness and as
			 components of the National Wilderness Preservation System:
				(1)Aden lava flow
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 27,650 acres, as
			 generally depicted on the map entitled Potrillo Mountains
			 Complex and dated May 18, 2010, which shall be known as the Aden
			 Lava Flow Wilderness.
				(2)Broad canyon
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 13,900 acres, as
			 generally depicted on the map entitled Desert Peaks National
			 Conservation Area and dated May 18, 2010, which shall be known as the
			 Broad Canyon Wilderness.
				(3)Cinder cone
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 16,950 acres, as
			 generally depicted on the map entitled Potrillo Mountains
			 Complex and dated May 18, 2010, which shall be known as the
			 Cinder Cone Wilderness.
				(4)Organ mountains
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 19,400 acres, as
			 generally depicted on the map entitled Organ Mountains National
			 Conservation Area and dated June 22, 2010, which shall be known as the
			 Organ Mountains Wilderness.
				(5)Potrillo mountains
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana and Luna counties comprising approximately 125,850
			 acres, as generally depicted on the map entitled Potrillo Mountains
			 Complex and dated May 18, 2010, which shall be known as the
			 Potrillo Mountains Wilderness.
				(6)Robledo mountains
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 16,950 acres, as
			 generally depicted on the map entitled Desert Peaks National
			 Conservation Area and dated May 18, 2010, which shall be known as the
			 Robledo Mountains Wilderness.
				(7)Sierra de las uvas
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 11,100 acres, as
			 generally depicted on the map entitled Desert Peaks National
			 Conservation Area and dated May 18, 2010, which shall be known as the
			 Sierra de las Uvas Wilderness.
				(8)Whitethorn
			 wildernessCertain land administered by the Bureau of Land
			 Management in Doña Ana and Luna counties comprising approximately 9,600 acres,
			 as generally depicted on the map entitled Potrillo Mountains
			 Complex and dated May 18, 2010, which shall be known as the
			 Whitethorn Wilderness.
				(b)ManagementSubject
			 to valid existing rights, the wilderness areas designated by subsection (a)
			 shall be administered by the Secretary in accordance with this Act and the
			 Wilderness Act (16 U.S.C. 1131 et seq.) except that—
				(1)any reference in the
			 Wilderness Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act; and
				(2)any reference in the
			 Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary of the Interior.
				(c)Incorporation of
			 acquired land and interests in landAny land or interest in land
			 that is within the boundary of a wilderness area designated by subsection (a)
			 that is acquired by the United States shall—
				(1)become part of the
			 wilderness area within the boundaries of which the land is located; and
				(2)be managed in accordance
			 with—
					(A)the Wilderness Act (16
			 U.S.C. 1131 et seq.);
					(B)this Act; and
					(C)any other applicable
			 laws.
					(d)GrazingGrazing
			 of livestock in the wilderness areas designated by subsection (a), where
			 established before the date of enactment of this Act, shall be administered in
			 accordance with—
				(1)section 4(d)(4) of the
			 Wilderness Act (16 U.S.C. 1133(d)(4)); and
				(2)the guidelines set forth
			 in Appendix A of the Report of the Committee on Interior and Insular Affairs to
			 accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405).
				(e)Military
			 overflightsNothing in this section restricts or
			 precludes—
				(1)low-level overflights of
			 military aircraft over the wilderness areas designated by subsection (a),
			 including military overflights that can be seen or heard within the wilderness
			 areas;
				(2)the designation of new
			 units of special airspace over the wilderness areas or wilderness additions
			 designated by this Act; or
				(3)the use or establishment
			 of military flight training routes over wilderness areas or wilderness
			 additions designated by this Act.
				(f)Buffer zones
				(1)In
			 generalNothing in this section creates a protective perimeter or
			 buffer zone around any wilderness area designated by subsection (a).
				(2)Activities outside
			 wilderness areasThe fact that an activity or use on land outside
			 any wilderness area designated by subsection (a) can be seen or heard within
			 the wilderness area shall not preclude the activity or use outside the boundary
			 of the wilderness area.
				(g)Permit
			 authorizationThe Secretary may continue to authorize the
			 competitive running event permitted from 1970 through 2010 in the vicinity of
			 the boundaries of the Organ Mountains Wilderness designated by subsection
			 (a)(4) in a manner compatible with the preservation of the area as
			 wilderness.
			(h)Potential wilderness
			 area
				(1)Robledo mountains
			 potential wilderness area
					(A)In
			 generalCertain land administered by the Bureau of Land
			 Management, comprising approximately 100 acres as generally depicted as
			 Potential Wilderness on the map entitled Desert Peaks
			 National Conservation Area and dated May 18, 2010, is designated as a
			 potential wilderness area.
					(B)UsesThe
			 Secretary shall permit only such uses on the land described in subparagraph (A)
			 that were permitted on the date of enactment of this Act.
					(C)Designation as
			 wilderness
						(i)In
			 generalOn the date on which the Secretary publishes in the
			 Federal Register the notice described in clause (ii), the potential wilderness
			 area designated under subparagraph (A) shall be—
							(I)designated as wilderness
			 and as a component of the National Wilderness Preservation System; and
							(II)incorporated into the
			 Robledo Mountains Wilderness designated by subsection (a)(6).
							(ii)NoticeThe
			 notice referred to in clause (i) is notice that—
							(I)the communications site
			 within the potential wilderness area designated under subparagraph (A) is no
			 longer used;
							(II)the associated
			 right-of-way is relinquished or not renewed; and
							(III)the conditions in the
			 potential wilderness area designated by subparagraph (A) are compatible with
			 the Wilderness Act (16 U.S.C. 1131 et seq.).
							(i)Release of wilderness
			 study areasCongress finds
			 that, for purposes of section 603(c) of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1782(c)), the public land in Doña Ana County
			 administered by the Bureau of Land Management not designated as wilderness by
			 subsection (a)—
				(1)has been adequately
			 studied for wilderness designation;
				(2)is no longer subject to
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)); and
				(3)shall be managed in
			 accordance with—
					(A)the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.);
					(B)this Act; and
					(C)any other applicable
			 laws.
					4.Establishment of
			 national conservation areas
			(a)EstablishmentThe
			 following areas in the State are established as National Conservation
			 Areas:
				(1)Organ mountains
			 national conservation areaCertain land administered by the
			 Bureau of Land Management in Doña Ana County comprising approximately 84,950
			 acres, as generally depicted on the map entitled Organ Mountains
			 National Conservation Area and dated June 22, 2010, which shall be
			 known as the Organ Mountains National Conservation Area.
				(2)Desert peaks national
			 conservation areaCertain land administered by the Bureau of Land
			 Management in Doña Ana County comprising approximately 75,550 acres, as
			 generally depicted on the map entitled Desert Peaks National
			 Conservation Area and dated May 18, 2010, which shall be known as the
			 Desert Peaks National Conservation Area.
				(b)PurposesThe
			 purposes of the Conservation Areas are to conserve, protect, and enhance for
			 the benefit and enjoyment of present and future generations the cultural,
			 archaeological, natural, geological, historical, ecological, watershed,
			 wildlife, educational, recreational, and scenic resources of the Conservation
			 Areas.
			(c)Management
				(1)In
			 generalThe Secretary shall manage the Conservation Areas—
					(A)in a manner that
			 conserves, protects, and enhances the resources of the Conservation Areas;
			 and
					(B)in accordance
			 with—
						(i)the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.);
						(ii)this Act; and
						(iii)any other applicable
			 laws.
						(2)Uses
					(A)In
			 generalThe Secretary shall allow only such uses of the
			 Conservation Areas that the Secretary determines would further the purposes
			 described in subsection (b).
					(B)Use of motorized
			 vehicles
						(i)In
			 generalExcept as needed for administrative purposes or to
			 respond to an emergency, the use of motorized vehicles in the Conservation
			 Areas shall be permitted only on roads designated for use by motorized vehicles
			 in the management plan.
						(ii)New
			 roadsNo additional road shall be built within the Conservation
			 Areas after the date of enactment of this Act unless the road is necessary for
			 public safety or natural resource protection.
						(C)GrazingThe
			 Secretary shall permit grazing within the Conservation Areas, where established
			 before the date of enactment of this Act—
						(i)subject to all applicable
			 laws (including regulations) and Executive orders; and
						(ii)consistent with the
			 purposes described in subsection (b).
						(D)Utility right-of-way
			 upgradesNothing in this section precludes the Secretary from
			 renewing or authorizing the upgrading (including widening) of a utility
			 right-of-way in existence as of the date of enactment of this Act through the
			 Organ Mountains National Conservation Area—
						(i)in accordance
			 with—
							(I)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
							(II)any other applicable
			 law; and
							(ii)subject to such terms
			 and conditions as the Secretary determines to be appropriate.
						(d)Management
			 plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a management plan for each of the
			 Conservation Areas.
				(2)ConsultationThe
			 management plans shall be developed in consultation with—
					(A)interested Federal
			 agencies;
					(B)State, tribal, and local
			 governments; and
					(C)the public.
					(3)ConsiderationsIn
			 preparing and implementing the management plans, the Secretary shall consider
			 the recommendations of Indian tribes and pueblos on methods for providing
			 access to, and protection for, traditional cultural and religious sites in the
			 Conservation Areas.
				(e)Incorporation of
			 acquired land and interests in landAny land or interest in land
			 that is within the boundary of a Conservation Area designated by subsection (a)
			 that is acquired by the United States shall—
				(1)become part of the
			 Conservation Area within the boundaries of which the land is located;
			 and
				(2)be managed in accordance
			 with—
					(A)this Act; and
					(B)any other applicable
			 laws.
					(f)Transfer of
			 administrative jurisdictionOn the date of enactment of this Act,
			 administrative jurisdiction over the approximately 2,050 acres of land
			 generally depicted as Transfer from DOD to BLM on the map
			 entitled Organ Mountains National Conservation Area and dated
			 June 22, 2010, shall—
				(1)be transferred from the
			 Secretary of Defense to the Secretary;
				(2)become part of the Organ
			 Mountains National Conservation Area; and
				(3)be managed in accordance
			 with—
					(A)this Act; and
					(B)any other applicable
			 laws.
					5.General
			 provisions
			(a)Maps and legal
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file maps and legal descriptions of the
			 Conservation Areas and the wilderness areas designated by this Act with—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					(2)Force of
			 lawThe maps and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct errors in the maps and legal descriptions.
				(3)Public
			 availabilityThe maps and legal descriptions filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
				(b)National landscape
			 conservation systemThe Conservation Areas and the wilderness
			 areas designated by this Act shall be administered as components of the
			 National Landscape Conservation System.
			(c)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State with respect to fish and wildlife located on public land in the State,
			 except that the Secretary, after consultation with the New Mexico Department of
			 Game and Fish, may designate zones where, and establish periods during which,
			 hunting, or fishing shall not be allowed for reasons of public safety,
			 administration, the protection for nongame species and their habitats, or
			 public use and enjoyment.
			(d)Withdrawals
				(1)In
			 generalSubject to valid existing rights, the Federal land within
			 the Conservation Areas, the wilderness areas designated by this Act, and any
			 land or interest in land that is acquired by the United States in the
			 Conservation Areas or wilderness areas after the date of enactment of this Act
			 is withdrawn from—
					(A)entry, appropriation, or
			 disposal under the public land laws;
					(B)location, entry, and
			 patent under the mining laws; and
					(C)operation of the mineral
			 leasing, mineral materials, and geothermal leasing laws.
					(2)Parcel
			 AThe approximately 1,300 acres of land generally depicted as
			 Parcel A on the map entitled Organ Mountains National
			 Conservation Area and dated June 22, 2010, is withdrawn in accordance
			 with paragraph (1), except that the land is not withdrawn from disposal under
			 the Act of June 14, 1926 (commonly known as the Recreation and Public
			 Purposes Act) (43 U.S.C. 869 et seq.).
				(3)Parcel
			 BThe approximately 6,500 acres of land generally depicted as
			 Parcel B on the map entitled Organ Mountains National
			 Conservation Area and dated June 22, 2010, is withdrawn in accordance
			 with paragraph (1), except that the land is not withdrawn for purposes of the
			 issuance of oil and gas pipeline rights-of-way.
				6.Prehistoric Trackways
			 National Monument Boundary adjustmentSection 2103 of the Omnibus Public Land
			 Management Act of 2009 (16 U.S.C. 431 note; Public Law 111–11; 123 Stat. 1097)
			 is amended by striking subsection (b) and inserting the following:
			
				(b)Description of
				landThe Monument shall consist of approximately 5,750 acres of
				public land in Donã Ana County, New Mexico, as generally depicted on the map
				entitled Desert Peaks National Conservation Area and dated May
				18,
				2010.
				.
		7.Border security
			(a)In
			 generalNothing in this Act—
				(1)prevents the Secretary of
			 Homeland Security from undertaking law enforcement and border security
			 activities, in accordance with section 4(c) of the Wilderness Act (16 U.S.C.
			 1133(c)), within the areas designated as wilderness by this Act, including the
			 ability to use motorized access within a wilderness area while in pursuit of a
			 suspect;
				(2)affects the 2006
			 Memorandum of Understanding among the Department of Homeland Security, the
			 Department of the Interior, and the Department of Agriculture regarding
			 cooperative national security and counterterrorism efforts on Federal land
			 along the borders of the United States; or
				(3)prevents the Secretary of
			 Homeland Security from conducting any low-level overflights over the wilderness
			 areas designated by this Act that may be necessary for law enforcement and
			 border security purposes.
				(b)Restricted use
			 area
				(1)WithdrawalThe
			 area identified as Restricted Use Area on the map entitled
			 Potrillo Mountains Complex and dated May 18, 2010 is withdrawn
			 in accordance with section 5(d)(1).
				(2)AdministrationExcept
			 as provided in paragraphs (3) and (4), the Secretary shall administer the area
			 described in paragraph (1) in a manner that, to the maximum extent practicable,
			 protects the wilderness character of the area.
				(3)Use of motor
			 vehiclesThe use of motor vehicles, motorized equipment, and
			 mechanical transport shall be prohibited in the area described in paragraph (1)
			 except as necessary for—
					(A)the administration of the
			 area (including the conduct of law enforcement and border security activities
			 in the area); or
					(B)grazing uses by
			 authorized permittees.
					(4)Effect of
			 subsectionNothing in this subsection precludes the Secretary
			 from allowing within the area described in paragraph (1) the installation and
			 maintenance of communication or surveillance infrastructure necessary for law
			 enforcement or border security activities.
				(c)Restricted
			 routeThe route excluded from the Potrillo Mountains Wilderness
			 identified as Restricted–Administrative Access on the map
			 entitled Potrillo Mountains Complex and dated May 18, 2010,
			 shall be—
				(1)closed to public access;
			 but
				(2)available for
			 administrative and law enforcement uses, including border security
			 activities.
				8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		September 27, 2010
		Reported with an amendment
	
